DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                              STATE OF FLORIDA,
                                  Appellant,

                                         v.

                                   H.C., a Child,
                                     Appellee.

                                   No. 4D14-2643

                                [October 21, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos S. Rebollo, Judge; L.T. Case No. 12-1343 DL10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellee.

PER CURIAM.

   The state appeals the final order dismissing its petition for delinquency
against H.C. H.C. concedes that reversal is warranted under State v. J.C.,
141 So. 3d 756 (Fla. 4th DCA 2014), and State v. W.D., 112 So. 3d 702
(Fla. 4th DCA 2013). We thus reverse and remand1 for reinstatement of
the petition of delinquency.

     Reversed and remanded.

CIKLIN, C.J., MAY and FORST, JJ., concur.

                               *          *          *

     Not final until disposition of timely filed motion for rehearing.




1   Appellee will not turn nineteen until November 12, 2015.